Citation Nr: 1819899	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  15-06 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine as due to chronic mechanical lumbar strain.

2.  Entitlement to service connection for a right hip disability as due to right knee strain.

3.  Entitlement to service connection for a left hip disability as due to left knee strain.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as right leg condition. 

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as left leg condition.

6.  Entitlement to service connection for a right foot disability.
7.  Entitlement to service connection for a left foot disability.

8.  Entitlement to an initial evaluation in excess of 10 percent for service connected lumbar spine strain.

9.  Entitlement to an initial compensable evaluation for service-connected left knee strain. 

10.  Entitlement to an initial compensable evaluation for service-connected right knee strain.

11.  Entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) for the period of February 11, 2010 until November 28, 2012 and an evaluation in excess of 50 percent from November 29, 2012.

12.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from February 24, 1966 to May 6, 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon; Boise, Idaho; and Nashville, Tennessee.

In a November 2010 rating decision, the RO in Portland, Oregon, inter alia, granted entitlement to service connection for PTSD and assigned a noncompensable rating effective February 11, 2010.  At the same time the RO denied service connection for bilateral leg, knee, and foot conditions and declined to reopen a claim for a back condition.  

In a January 2011 rating decision, the RO in Portland Oregon, inter alia, increased the rating for PTSD to 10 percent disabling, effective February 11, 2010.  At the same time, the RO granted service connection for lumbar spine strain, right knee strain, and left knee strain and assigned 10, 0, and 0 percent disability ratings, respectively.  At the same time, the RO denied service connection for bilateral leg and foot conditions.   

In his February 2011 notice of disagreement (NOD), the Veteran limited his appeal to these issues regarding PTSD and his bilateral knees, legs, and feet as well as his back.  

Regarding the bilateral foot issue, this issue was previously characterized as entitlement to service connection for degenerative joint disease and pes planus of the right and left feet.  However, the Veteran has been diagnosed with bilateral pes planus, mild bunion formation, mild first metatarsophalangeal degenerative joint disease, and minimal posterior left calcaneal spurring.  See May 2010 and October 2012 VA treatment records as well as December 2010 VA examination report.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has broadened the issue to entitlement to service connection for a right foot disability and a left foot disability.

In January 2015, the RO in Boise, Idaho, inter alia, increased the evaluation assigned for PTSD to 50 percent, effective November 29, 2012 and continued the10 percent rating for chronic mechanical lumbar strain (previously rated as lumbar spine strain) and the noncompensable ratings for bilateral knee strains 

In a January 2016 rating decision, the RO in Nashville, Tennessee, inter alia, denied entitlement to service connection for a bilateral hip condition, DDD of the lumbar spine, and TDIU.  In a May 2016 NOD, the Veteran limited his appeal to the issues regarding the hips and DDD of the lumbar spine.   

Currently, jurisdiction of the Veteran's claims file resides with the RO in Nashville, Tennessee.  

On his December 2014 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability," the Veteran reported that his Veteran testified that he was unemployed and indicated this was due to the effects of his service-connected lumbar spine strain prevented him from securing or following any substantially gainful occupation.  Although previously denied, TDIU is an element of the initial rating for the lumbar spine strain on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

On his VA Form 9s dated in March 2015 and November 2016, the Veteran requested a hearing before a Veterans Law Judge.  On October 2016 VA Form 21-4138, the Veteran requested a Decision Review Officer hearing.  On October 2017 VA Form 27-0820, and in January 2018 correspondence, the Veteran cancelled his hearings due to the severity of his hardship and requested that his appeal be expedited.  The record does not reflect that he has made a further request to reschedule the cancelled hearings.  The Board thus finds that the Veteran's hearing requests are withdrawn, such that appellate review may proceed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a) (2) (West 2012).

The issues of entitlement to increased initial ratings for lumbar spine and knee strains as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral hip disability did not have its onset in service or within the first post service year, is not otherwise related to his service, and is not caused or aggravated by the service-connected bilateral knee strain.

2.  A bilateral foot disability did not have its onset in service or within the first post service year, and is not otherwise related to his service.

3.  The Veteran's peripheral neuropathy of the bilateral lower extremities did not have its onset in, and is not otherwise related to, his service.

4.  For the entire period under review, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113(b), 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), 3.310 (2017).

2.  The criteria for service connection for a left hip disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113(b), 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), 3.310 (2017).

3.  The criteria for service connection for a right foot disability have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for a peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for a peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent initial rating for PTSD, but no higher, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307 , and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303 (b) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not considered a determination that is "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990).


A.  Bilateral Hip Disability

At the outset, the Board notes that, although the AOJ considered the claim for service connection of a bilateral hip disability on both direct and secondary theories of entitlement, there is actually no evidence or allegation that bilateral hip disability had its onset during, or is otherwise medically-related to, service.  The service treatment records, including his April 1968 separation report of medical history and examination are negative for any complaints, finding or diagnosis related to the Veteran's hips.  No hip problems were shown, or are alleged to have been diagnosed, during service.  Moreover, as indicated below, there is no documented evidence of any hip complaints until February 2014, more than 45 years after service,-a factor that would tend to weigh against a claim for direct service connection, if a, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). Furthermore, in a November 2015 VA opinion, the VA examiner opined that it was less likely as not that the Veteran had a diagnosis of a current chronic right and left hip disability that was at least as likely as not (50 percent or greater probability) incurred in or caused by (the) 10 confirmed parachute jumps during service.  The examiner reasoned that there was no basis in medical fact identified in support of the claim.  The examiner stated that the medical records (to include the service medical records and separation examination) do not support the claim.  There is no medical opinion to the contrary.  Here, however, the Veteran has only asserted that his bilateral hip is secondary to his service-connected bilateral knee strains.  Moreover, neither the Veteran nor his representative has contended (to include in the January 2018 appellant's brief) that service connection for a bilateral hip disability should be granted on a direct basis.

Given the complete absence of evidence or allegation that bilateral hip is service related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit its discussion to secondary service connection.

The Veteran alleges that his bilateral hip disability was caused or aggravated by his service-connected bilateral knee strain.  

In an August 2016 VA medical opinion, the reviewer opined that the claimed bilateral hip condition was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  The reviewer reasoned that knee strain was less likely to cause arthritis. 

In a subsequent VA opinion, in September 2016, the reviewer noted that although evidence from VA treatment records did not show a diagnosis of any bilateral hip condition, an x-ray from February 2014 notes bilateral mild degenerative arthrosis of the hips.  The examiner opined that the Veteran's claimed condition was not at least as likely as not aggravated by the Veteran's service connected condition.  The examiner reasoned that there was no medical evidence that the current bilateral hip condition, noted to be degenerative changes that was consistent with osteoarthritis found on X-rays taken on August 26, 2016, was permanently aggravated beyond its natural progression by his service connected knee condition.  This examiner stated that, 

"[t]his concept was noted in an article entitled, 'SYMPTOMS IN THE OPPOSITE OR UNINJURED JOINT' BY DR. IAN HARRINGTON, 2005:

Lay people and many doctors as well, believe that pain or disability in one leg can stress the other one and produce symptoms in it.  It is often claimed that an injury causing disability of one leg initiated or aggravated a disabling condition in the opposite normal or previously asymptomatic lower extremity.  It may be reasoned that the injury to one leg caused the patient to "favour" it and that this in turn unduly stressed the normal leg because it has had to bear more weight, causing or accelerating arthritis in one of its joints (usually the knee).  It is assumed that when a person says he favours his leg, he means that he limps, sometimes requiring him to use crutches in order to protect the injured limb.  The mechanics of limping are poorly documented in the orthopaedic literature and there is no clear scientific basis for such reasoning.  In particular, few references have been found to the effect of the limp on the other leg.  The evidence available indicates that an injury in one extremity rarely causes a major problem in the opposite or uninjured extremity except when damage to the leg results in a major displacement of the centre of gravity of the body while walking, significant shortening of the injured limb and the abnormal gait pattern has been present for an extended period of time."  

The examiner found that the most likely etiology of the Veteran's current bilateral hip condition would be the normal again process. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a bilateral hip disability secondary to his service-connected bilateral knee strain must be denied.  Here, the Veteran has a current disability.  VA treatment records and the August and September 2016 VA opinions document bilateral hip arthrosis/osteoarthritis.  However, there is no nexus opinion between the Veteran's bilateral hip disability and his service-connected bilateral knee strain.

Significantly, there is no competent evidence or opinion supporting the Veteran's contention that his bilateral hip disability is medically related to his service-connected bilateral knee strain.  Rather, all opinions of record conclude that bilateral hip disability is not related to his service-connected bilateral knee strain. Overall, the examiner found that there was nothing objective in the Veteran's medical record that would indicate that his service-connected bilateral knee strain has aggravated beyond its natural progression his bilateral hip disability.  This opinion was based on a review of the claims file, is consistent with the evidence, and is supported by complete, clearly-stated rational for the conclusions reached.  Accordingly, the Board accepts this opinion as highly probative of the medical nexus question presented in this secondary service connection claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additionally, there is no contrary, competent evidence or opinion explicitly indicating that the Veteran's service-connected bilateral knee disability caused or aggravated his bilateral hip disability, the only competent, probative opinion to explicitly address these points weighs against the claim.

Moreover, although the Veteran suggests that his bilateral hip disability was caused or aggravated by his service-connected bilateral knee strain, no such assertion in this regard provides persuasive evidence in support of the claim.  While, as a layperson, the Veteran he is certainly competent to report his symptoms, like other matters within his personal knowledge (see, e.g., Charles v. Principi, 16 Vet. App. 370 (2002)), he simply does have the medical training or expertise to competently attribute symptoms to a specific diagnosis, or to provide a probative opinion on the question of medical etiology.  Matters of diagnosis and etiology of the complex disability here issue are based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As the Veteran is not shown to have such special knowledge, training, and experience, his assertions as to matters of diagnosis or medical etiology in this appeal have no probative value. 

For all the foregoing reasons, the Board finds that, service connection for a bilateral hip disability secondary to service-connected knee strain must be denied.  As the preponderance of the evidence weighs against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  Peripheral Neuropathy of the Bilateral Lower Extremities and Bilateral Foot Disability.

The Veteran contends that his current bilateral feet and leg/lower extremity conditions are related to his service. 
 
More specifically, in January 2011 correspondence, the Veteran reported a history of a parachute jump in Norway in which he landed he landed in a tree and had pain in his feet and legs, among other places.  He stated the he currently experienced swelling in his feet, which made it difficult for him to wear shoes.  

In November 2014 correspondence, he indicated his service as a paratrooper left the joints in his body in constant excruciating pain.  He claimed that the weight from his paratrooper suit and landing on his feet from the jumps left him in excruciating pain in his legs and feet, among other places.

Service treatment records are negative for any complaints, treatment, or diagnoses relating to the Veteran's feet and legs.  On April 1968 separation report of medical history, the Veteran specifically denied having swollen or painful joints; cramps in his legs; a history of broken bones; arthritis or rheumatism; bone, joint, or other deformity; lameness; tricked or locked knee; foot trouble; neuritis; and paralysis.  On accompanying separation examination, a clinical examination of the feet, lower extremities, spine/other musculoskeletal and neurologic areas were normal.  Service personnel records reflect that the Veteran participated in 10 parachute jumps between May 1966 and March 1968.  His DD Form 214 reflects that he did not have any foreign service.  

The Veteran has been diagnosed with peripheral neuropathy, diabetic neuropathy in the bilateral lower extremities, and unspecific diabetic neuropathies.  See VA treatment records beginning in January 2006, February 2012 VA treatment record, and December 2010 VA examination report.  Additionally, he VA treatment records dated in July 2006 noted complaints of swelling and numbness in the feet.  Subsequently, he was diagnosed with bilateral pes planus, mild bunion formation, mild first metatarsophalangeal degenerative joint disease, and minimal posterior left calcaneal spurring.  See May 2010 and October 2012 VA treatment records as well as December 2010 VA examination report.   

On December 2010 VA examination, the Veteran reported a history of multiple parachute jumps.  He reported that when he was discharged from service, he had minor aches and pains that have become worse as he aged.  He now has extreme pain in his ankles, feet, knees, and back.  He reported that he has been diagnosed in 2007 with peripheral neuropathy in the lower extremities due to diabetes. This gives him numbness and tingling from his knees down to his feet with a constant ache and burning sensation. They have treated this with gabapentin. Because of multiple aches, he has also been given Methadone and Vicodin.  He believes that he has chronic back pain, knee pain, ankle pain, and foot pain that never leaves. He describes it is a generalized ache, with a burning sensation from the knees down into both feet.  After examination, he was diagnosed with bilateral diabetic peripheral neuropathy, which was diagnosed by VA in 2007 and bilateral pes planus with degenerative changes, previously confirmed by x-rays.  The examiner reported that he found no evidence to indicate that the Veteran's flat feet were associated with his parachute fall.  He also found no evidence to indicate that his bilateral leg symptoms of diabetic neuropathy were associated with any parachute fall or any ankle reconstruction.  Therefore, the examiner opined that the feet and peripheral neuropathy were not at least as likely as not related to the Veteran's service and his parachute injurious episode.  

In an April 2014 VA treatment record, the provider noted that she believed that the Veteran's feet hurt for several reasons, including arthritic changes and diabetes related nerve damage.  A May 2014 podiatry consult noted a history of the Veteran first developing pain in his feet while parachute jumping in the military.  He did not recall any specific injury.  

Based on the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection must be denied.  Initially, for purposes of 38 C.F.R. § 3.309, there is no evidence that the Veteran manifested arthritis in his feet in service, or within the first year following his discharge.  Rather, the first documented foot complaints were in January 2006, more than 37 years after service.  Also, the December 2010 VA examiner determined that the Veteran's bilateral foot disability was not at least as likely as not related to the Veteran's service and his parachute injurious episode.  VA treatment records attribute the Veteran's neuropathy and peripheral neuropathy to his nonservice-connected diabetes mellitus.  Also, the December 2010 VA examiner determined that the Veteran's peripheral neuropathy was not at least as likely as not related to the Veteran's service and his parachute injurious episode.  The examiner found that the Veteran's peripheral neuropathy was related to his diabetes.  The Board assigns great probative weight to the December 2010 opinion, as it contains not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly-reasoned opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). The examiner also discussed the Veteran's lay assertions and arguments in his well-detailed analysis.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Notably, there is no contrary medical opinion of record.

The Board acknowledges VA treatment records that noted the Veteran's reported history of his foot pain beginning while parachute jumping in the military; however, a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board also acknowledges that the Veteran's assertions that he experienced pain his feet and legs in service and since service, and his assertions that his feet and lower extremities/legs disabilities are related to his period of service; specifically, the parachute jumps and any associated purported related injuries.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, supra.

However, while the Veteran is competent to report his symptoms of pain, his contentions that his feet and leg pain began in service are not credible.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

As noted, the Veteran's service treatment records do not show treatment for his feet or legs or an associated injury in service.  The service personnel records do reflect that he did 10 different jumps between May 1966 and March 1968.  Although, his service treatment records are negative for any complaints, treatment, or diagnoses related to a bilateral foot or lower extremity condition, the Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

On his April 1968 separation report of medical history, the Veteran specifically denied any feet and/or leg symptoms; however, he did report other complaints or history of symptoms, including the mumps, frequent or severe colds, rupture/hernia, and recurrent back pain.  Additionally, during service, he sought treatment for many other complaints during service.  A survey of the service treatment records show that he sought treatment for conditions such as urethral discharge, upper respiratory infection, gastroenteritis, itching, cough, recurrent pruritis, and light headedness.  While the record shows that he sought treatment for such ailments during his period of service, it is completely silent to any complaints of any foot, lower extremity pain, other symptoms, or injury, especially ones associated with his parachute jumps.  Thus, the Veteran's current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements made during service regarding any in-service injuries.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza, supra at 512 (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Moreover, the Board finds that while the Veteran alleges that his peripheral neuropathy of the bilateral leg/lower extremity and feet disabilities are due to his military service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion about the etiology of such a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Unlike disabilities that may be observable as to their incurrence and their cause, such as a broken bone, the cause of a spinal disability is not readily apparent to lay observation, and is generally within the province of trained medical professionals.  See Woehlaert, supra.  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his bilateral leg/lower extremity and feet disabilities.

The Veteran's claims for service connection are denied.  In reaching its decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and, as such, that doctrine is not applicable in the instant appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz, supra; Gilbert, supra.

II.  Increased Initial Ratings for PTSD

A. Relevant Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. 

Under the formula, a rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Id.   

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders ("DSM-5") and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in April 2017, the current versions of the regulations including references to DSM-5 apply.

B.  Factual Background and Analysis

A review of the record shows that the Veteran was provided with a VA PTSD examination, in September 2010.  At the time of the examination, the Veteran described good close family functioning.  He was on his second marriage and had four kids.  He reported limited social interaction and was impaired for recreational pursuits.  There was no history of suicide attempts or violence/assaultiveness.  His psychosocial functioning was impaired.  He exhibited recurrent and intrusive distressing recollections and dreams of the event.  He avoided thoughts, feelings, or conversations associated with the trauma as well as activities, places or people that aroused his recollections of the trauma.  He had an inability to recall an important aspect of the trauma, a markedly diminished interest or participation in significant activities.  He felt detached or estranged from others.  He had a restricted range of effect.  He exhibited irritability or outburst of anger.  The disturbances caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  On examination he was clean, his psychomotor activity was unremarkable, his speech was slow, his attitude was cooperative, and his affect was constricted.  His mood was anxious, hopeless, agitated, depressed and fearful.  He was easily distracted and had a short attention span.  He was oriented to person, time, and place.  His thought process and content were unremarkable.  He exhibited persecutory delusions that were not persistent.  He understood the outcome of his behavior and that he had a problem.  He had problems falling asleep and waking in the middle of the night.  He did not have any hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  His remote, recent, and immediate memory were mildly impaired.  He was currently employed on a part-time basis in security.  The examiner commented that the Veteran currently had difficulty concentrating and remaining productive.  The Veteran was diagnosed with depression as secondary to his PTSD.  The examiner indicated that the PTSD resulted occupational and social impairment with deficiencies in thinking, work, and mood.  The PTSD symptoms also caused reduced reliability and productivity due to the Veteran's reported of difficulty with concentrating and staying productive.  

On subsequent September 2010 VA PTSD examination, the Veteran reported that he was not currently receiving any psychiatric treatment in terms of medications or counseling.  He never had any mental health treatment in the past.  He was married to his second wife for 10 years.  He reported intrusive thoughts on a nearly daily basis, as well as nightmares 3-4 times per week.  He slept about 3-4 hours a night and was hypervigilant.  He avoided talking about the incident in an effort to avoid reminders.  He reported being detached from other people.  He had transient difficulties with depression and denied suicidal ideation and intent.  On mental status examination, he was casually dressed and well groomed.  He generally spoke freely and spontaneously throughout the interview session.  The quality of his speech was clear in articulation and easily understandable.  He was correctly oriented to person, place, time, and purpose. His thoughts were logical and goal directed.  There were no signs of major psychopathology such as hallucinations, delusions, or preoccupations.  His affect was within normal limits and mood was happy.  His attention, concentration, and memory were intact.  He reported no occupational impairment from his service-connected PTSD.  He reported mild social impairment in that he is somewhat withdrawn socially. 

In November 2014 correspondence, the Veteran reported that he used to have an arsenal of guns, however, his wife made him get rid of them for fear that he would take his own life.  

In November 2014 correspondence, the Veteran reported that little things of importance impacted his relationship with others when he could not remember one moment from the next.  He was haunted constantly by horrible dreams.  He woke up in cold sweats and fought with his wife while he sleeps.  

On December 2014 VA PTSD disability benefits questionnaire (DBQ), the Veteran reported 4 hours of sleep a night on average.  He had difficulty with falling and staying asleep.  He was easily startled.  His symptoms included episodic suicidal ideation related to anger problems and violent behaviors in his sleep related to intrusive memories.  The examiner described the Veteran's PTSD symptoms as caused occupational and social impairment with reduced reliability.  He currently lived with his wife of 14 years and reported a good relationship.  He had two close friends that he saw for visits.  His PTSD symptoms were comprised of anxiety, suspiciousness, chronic sleep impairment, disturbances in motivation and mood and suicidal ideation.  Irritable behavior and angry outbursts were also indicated.  Behavioral observations showed that he appeared as a cooperative, casually dressed, well groomed, and was oriented times four.  There was no evidence of hallucinations, delusions, or of significant cognitive impairment.  He complained of suffering from a chronically anxious and dysphoric mood, and he displayed a wide range of affect.  He hit his wife in his sleep during a nightmare.  He displayed tangential speech, and needed redirection.  The examiner indicated that the Veteran's PTSD symptoms increased in severity and caused moderate social, emotional and occupational impairment.

VA treatment records show that the Veteran engaged in psychotherapy.  A June 2017 record suggested that he regularly talked with his cousin who was in the military and that although it seemed as though he was gaining in an area of socialization and not isolating himself, the interactions upset him and may not be beneficial.  A July 2017 psychology note indicated that the Veteran exhibited diminished cognitive capacity and that he had traumatic brain injuries and strokes.  The provider reported that the Veteran was not able to work without significant support due to his diminished cognitive capacity as well as a myriad of physical issues.  The provider diagnosed the Veteran with PTSD and anxiety specifically identified symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  Behavioral observations showed that the Veteran was alert, oriented, and cooperative with no indication of perceptual disturbance.  His affect was mildly flat with narrow emotional expression.  He had passive suicidal thoughts and frequent thoughts of death with no indication of urge or intent.  His PTSD symptoms were reported as severe.  On mental status examination, he was well groomed and casually dressed.  He had direct eye contact.  His speech was coherent with a normal rate, volume, and content.  His mood was euthymic.  His affect was congruent to mood with a somewhat restricted range and blunted.  His thought processes showed he had difficulty remembering things.  There was no evidence of a thought disorder, hallucinations, or impaired insight or judgment.  He was oriented times four, he was able to recall recent and remote events.  He was moderately focused, but distracted at times.    

During the relevant appeal period, the Veteran's medical records reflect nonservice-connected diminished cognitive disorder and traumatic brain injuries.  However, records have not specifically indicated what symptoms are attributable only to these nonservice-connected disabilities.  Thus, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

Overall, the Board finds that throughout the appeal period, a 70 percent rating is warranted because the Veteran's PTSD was manifested by: limited social interaction; episodic suicidal ideation related to anger problems and violent behaviors in his sleep related to intrusive memories; recurrent and intrusive distressing recollections and dreams; nightmares 3-4 times a week; hypervigilance; 3-4 hours of sleep a night;  difficulty falling and staying asleep; avoidance behavior; an inability to recall an important aspect of the trauma; a markedly diminished interest or participation in significant activities; feelings of detachment and estrangement from others; flat, blunted,  and restricted range of affect; irritability or outburst of anger; slow and tangential speech; anxious, hopeless, agitated, depressed, fearful, euthymic and dysphoric mood; a short attention span and was easily distractible; persecutory delusions; impaired remote, recent, and immediate memory; difficulty with concentration and productivity; a heightened startle response; waking up with cold sweats; anxiety disturbances in motivation and mood; suspiciousness; panic attacks that occurred weekly or less; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.  Collectively, these symptoms are of the type, extent, severity, and/or frequency that more nearly approximate occupational and social impairment with deficiencies in most areas of the Veteran's life, including work, school, family relations, judgment, thinking, and mood.  See Mauerhan, 16 Vet. App. 436 (2002).

The Court has held that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas (a 70 percent disability rating under 38 C.F.R. § 4.130).  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have been hospitalized or treated on an inpatient basis to establish suicidal ideation. Id.   Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation." Id.  As applied, the suicidal and homicidal ideations found throughout the time period on appeal is sufficient to establish the suicidal and homicidal ideation symptom at a frequency and severity level consistent with a 70 percent rating in the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.  Moreover, the Veteran's social impairment as demonstrated by isolation, and avoidance, show that when viewed holistically, looking at both social AND occupational impairment and the Veteran's history of ongoing symptoms, the Veteran's disability picture more nearly approximates a severity level warranting the 70 percent rating. 

However, the Board finds that the preponderance of the evidence is against a finding that his PTSD resulted in total occupational and social impairment to warrant a 100 percent disability rating.  In this regard, there is no evidence in the record showing that his PTSD was manifested by such symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

Indeed, his VA treatment records and VA examination reports indicate that the Veteran has consistently been noted to be oriented to person, time, and place.  Although the September 2010 VA examination report indicated that the Veteran had exhibited persecutory delusions, the examiner specifically reported that they were not persistent.  There is nothing in the record which suggests that he has ever suffered from hallucinations.  There is also nothing in the record suggesting that he has been unable to perform activities of daily living, that he requires personal monitoring for safety, or that he is incapable of maintaining personal hygiene due to his PTSD.  VA and private treatment records and VA examination reports consistently noted that he was clean, well groomed, and/or casually dressed.  He had direct eye contact and was cooperative/polite.   

In addition, both total social and occupational impairment has not been demonstrated.  Regardless of the impact of the Veteran's PTSD symptoms on his occupation, he has been able to maintain a longstanding relationship with his current wife and has two close friends.  Although he has difficulty with establishing and maintaining relationships, the Veteran does have relationships with others, albeit impaired. 

Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity to result in total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.

In sum, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under Diagnostic Code 9411 for a rating of 70 percent, but no higher, for the entire period on appeal.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.




ORDER

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied. 

Service connection for a right foot disability is denied. 

Service connection for a left foot disability is denied.

Service connection for a peripheral neuropathy of the right lower extremity is denied.  

Service connection for a peripheral neuropathy of the left lower extremity is denied.  

Throughout the appeal period from February 11, 2010, an initial disability rating of 70 percent, but no higher, for PTSD is granted. 


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the issues on appeal.

In an October 2015 VA opinion, the examiner opined that DDD of the lumbar spine was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned in part that there was no evidence that the Veteran was injured during his parachute jumps and there was no evidence of any back condition of a chronic nature anytime close to separation from service.  The examiner also indicated that the Veteran had worked after service as a railroad worker and in security, in which both of these types of employment implied that the Veteran did not have a back disability.  However, the examiner did not appear to consider that on April 1968 separation report of medical history, the Veteran indicated that he had recurrent back pain and that the Veteran is currently service-connected for a chronic lumbar spine disability, in which a December 2010 VA examiner opined that it was within reason to believe that the Veteran had a parachute injury that injured his back.  Additionally, the examiner did not provide an opinion as to whether or not the Veteran's DDD was caused or aggravated by his service-connected lumbar strain.  Therefore, a new VA opinion is necessary.  

Regarding the claim for a higher rating for the Veteran's lumbar spine and bilateral knee strains, new VA examinations must be provided that complies with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017). 

Correia mandates that orthopedic examinations include the testing described in 38 C.F.R. § 4.59 (2017), or an explanation as to why such testing is not warranted or not possible.  During the January 2015 VA examination of the lumbar spine, the examiner indicated that range of motion studies could not be performed because the Veteran and his wife reported that he was a fall risk.  Additionally, the ranges of motion studies were not reported in the knees, because the Veteran had lower extremity weakness unrelated to his service-connected knee condition.  However, the Veteran did not require the use of any assistive devices during the examination and subsequent VA treatment records dated from February through June 2017 reported that the Veteran used walking and stretching as coping skills for his PTSD.  Additionally, a June 2017 VA psychology note showed that regarding ambulation/motor activity, he had no need of assistance.  Therefore, a new VA examination is indicated that includes range of motion testing, including passive range of motion.

Sharp requires VA examiner to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  It also requires that VA examiners estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.  In this case, the January 2015 VA examination report does not provide the necessary information regarding flare-ups, as specified above.  Moreover, the examiner's reason for not providing an estimate of additional functional loss during flare-ups is too general in nature to comply with Sharp (as indicated by the medical opinion found to be deficient in that decision).  In this regard, although the examination was not performed during a flare-up, it is not apparent why the examiner could not estimate additional functional loss based on the Veteran's statements describing the flare-ups, or why the available information in the file was not sufficient to permit such an estimate. 

During the January 2015 VA examinations, the Veteran reported that he had flare-ups of the lumbar spine, including decreased range of motion in the back secondary to increased pain during flares on a daily basis, of moderate severity, and lasting 90 minutes.  The examiner initially reported that weakness, fatigability or incoordination significantly did not limited functional ability with flare-ups; however, the examiner later stated that he was unable to address whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or describe degrees of additional range of motion loss due to "pain on use or during flare-ups without resorting to mere speculation since the Veteran was not having flare-ups at the time of the examination.  Additionally, the Veteran reported that he had flare-ups of the knees, including decreased range of motion in secondary to increased pain during flares that occurred every other day, were of a moderate severity, and lasted 30 minutes.  The examiner initially reported that weakness, fatigability or incoordination significantly did not limited functional ability with flare-ups; however, the examiner later stated that he was unable to address whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or describe degrees of additional ROM loss due to "pain on use or during flare-ups without resorting to mere speculation since the Veteran was not having flare-ups at the time of the examination.  

Additionally, on the January 2-15 VA examination, the examiner reported that the worsening symptoms and current severity of the Veteran's back was related to his DDD, which was not a service-connected condition.  On examination, the examiner did not distinguish which symptoms were attributable to the service-connected versus the nonservice-connected conditions.  On remand, to the extent possible, the examiner should clearly delineate all service-connected lumbar spine disorders and all nonservice-connected lumbar spine disorders and distinguish between symptoms associated with any service-connected lumbar spine disorders and any nonservice-connected lumbar spine disorders.

On remand, the AOJ should also obtain any outstanding VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159 (c).

The matter of TDIU is inextricably intertwined with the currently remanded claims for service connection and increased evaluations.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's VA treatment records.

2.  The Veteran should also be given an opportunity to identify any additional healthcare providers.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records. 

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in  38 U.S.C. § 5103A (b)(2) (West 2012) and 38 C.F.R. § 3.159 (e) (2017).

4. After the completion of 1 through 3 above, schedule the Veteran for a VA examination of the spine.  The examiner should review the claims file.  

The examiner should address the following: 

a) Whether it is at least as likely as not (at least a 50 percent probability) that the degenerative disc disease of the lumbar spine is etiologically related to service, to include the 10 confirmed parachute jumps between May 1966 and March 1968.  

In answering this question, the physician may not rely solely on the fact that the Veteran did not complain of back problems in service and there are no notations of back problems in the STRs.  The examiner should address the findings made by the December 2010 VA examiner indicating that the Veteran had chronic lumbar spine strain with sacroiliac joint pain and early degenerative changes and that it was reasonable to believe that the Veteran had a parachute injury that injured his back for which service-connection was granted for lumbar stain.  

b) If not directly related to service, then is it at least as likely as not (50 percent or greater) that the DDD of the lumbar spine was caused by the Veteran's lumbar strain. 

c) If not caused by the lumbar strain, then is it at least as likely as not (50 percent or greater) that the DDD of the lumbar spine was aggravated (i.e. made worse) by the Veteran's lumbar strain.

d) All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion. 

The examination must include range of motion testing results of spine in both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing. Further, the examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present. If such testing is cannot be performed, the examiner should provide an explanation as to why this is the case.  

e) The examiner should also estimate any functional loss in terms of additional degrees of limited motion experienced during flare-ups, if any, and repetitive use over time.  If the examiner cannot provide the estimation without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017). 

f) To the extent possible, the examiner should clearly delineate all service-connected lumbar spine disorders and all nonservice-connected lumbar spine disorders and distinguish between symptoms associated with any service-connected lumbar spine disorders and any nonservice-connected lumbar spine disorders.  

The examiner should also note the severity of any objective neurological impairment that is associated with the lumbar spine disability.  For each impairment noted, please indicate the nerve roots involved and the severity of the symptoms (e.g., mild, moderate, severe).   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

5.  Schedule the Veteran for a VA examination of the right and left knees.  The examiner should review the claims file.  All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion.  

The examination must include range of motion testing results of knees in both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  Further, the examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  If such testing is cannot be performed, the examiner should provide an explanation as to why this is the case.  

The examiner should also estimate any functional loss in terms of additional degrees of limited motion experienced during flare-ups, if any, and repetitive use over time.  If the examiner cannot provide the estimation without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

6.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond. Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


